i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00461-CV

                                Alan FARRIS and Paula Larson, M.D.,
                                           Appellants

                                                    v.

                                            Jean MAUZE II,
                                                Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-07088
                             Honorable John D. Gabriel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 31, 2009

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). We order all costs assessed against appellants. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).



                                                         PER CURIAM